 



Exhibit 10.34

SEPARATION AGREEMENT

     SEPARATION AGREEMENT (this “Agreement”) dated as of July 15, 2004 by and
among Global eXchange Services, Inc., a Delaware corporation (together with its
successors, the “Company”), GXS Holdings, Inc., a Delaware corporation (together
with its successors, “GXS”), and John Soenksen (“Executive”), to be effective as
of the Effective Date.

     WHEREAS, the Company, GXS and Executive entered into the Employment
Agreement dated as of August 4, 2003 (the “Employment Agreement”);

     NOW THEREFORE, in consideration of the mutual covenants and agreements of
the parties set forth in this Agreement, the parties hereto agree as follows:

     1. Separation. Effective as of August 31, 2004 (the “Separation Date”),
Executive’s employment with the Company will be terminated, together with all
other positions which he holds with the Company, GXS, and their subsidiaries and
affiliates.

     2. Separation Payments and Benefits. Subject to Executive’s execution of
the release set forth in Section 3 hereof and his compliance with the provisions
of this Agreement and the Employee Innovation and Proprietary Information
Agreement dated August 4, 2003 (the “Proprietary Agreement”) between Executive
and the Company, Executive shall receive the following benefits and payments,
reduced by any required withholding of taxes, in satisfaction of the Company’s
obligations to Executive under the Employment Agreement or otherwise:

     (a) Accrued Compensation. The Company has paid or shall pay Executive any
accrued but unpaid compensation through the Separation Date as required by
applicable law.

     (b) Severance Payments. Within two weeks after the Effective Date, the
Company shall pay to Executive a lump sum in cash equal to $375,000, which
represents the sum of (i) $50,000 representing a pro rata portion (through the
Separation Date) of his minimum guaranteed bonus as defined in the Employment
Agreement (which is $75,000 for calendar year 2004) and (ii) the sum of
(A) Executive’s current base salary (which is $250,000 on an annualized basis)
and (B) his minimum guaranteed bonus (which is $75,000).

     (c) Equity. As of the Effective Date, the portion of any option to purchase
shares of stock of GXS (the “Options”) held by Executive as of the Separation
Date that would have become vested and exercisable

 



--------------------------------------------------------------------------------



 



within the 12-month period following the Separation Date shall immediately
become vested and exercisable, as set forth on Schedule I. The Options (and any
stock acquired on exercise thereof) shall remain subject to the terms of the GXS
Stock Incentive Plan and the applicable option agreement (together, the “Option
Agreement”), including but not limited to any rights of repurchase by GXS. Any
vested Options not exercised in the time period set forth in the Option
Agreement shall terminate.

     (d) For a period of 90 days after the Separation Date, Company shall make
available to Executive continued use of Executive’s current voicemail and email
addresses on Company’s systems; all costs of such usage by Executive shall be
reimbursed by Executive to Company upon Company’s request.

     (e) Until August 31, 2005 or Executive obtains other full-time employment,
whichever occurs first, Executive may continue to participate in those Company
medical and dental benefit plans in which he was enrolled as of June 30, 2004
provided that Executive promptly pays all (i) contribution rates applicable for
an employee with Executive’s current base salary and for the type of coverage in
which Executive was enrolled as of June 30, 2004, and (ii) required co-payments.

     (f) Company shall provide Executive with executive outplacement services
through the firm of Dinte Resources, Inc. to assist Executive in obtaining other
employment.

     3. Release. Executive agrees to and does fully and completely release,
discharge and waive any and all claims, complaints, causes of action or demands
of whatever kind which Executive has or may have, whether known or unknown,
against the Company, GXS, their subsidiaries, stockholders, affiliates,
predecessors and successors and all their officers, directors, and employees by
reason of any event, matter, cause or thing which has occurred prior to the
Effective Date in Executive’s capacity as an employee or securityholder of the
Company or its affiliates or otherwise (“Claims”). Executive understands and
accepts that this Agreement specifically covers, but is not limited to, any and
all Claims which Executive has or may have against the Company, GXS and their
affiliates relating in any way to his employment arrangements or to
compensation, or to any other terms, conditions or circumstances of his former
employment with the Company and its affiliates, and to the termination of such
employment, whether for severance or based on statutory or common law claims for
employment discrimination (including under the Age Discrimination in Employment
Act), wrongful discharge, breach of contract or any other theory, whether legal
or equitable. Executive acknowledges that this Release shall extend to unknown,
as well as known claims, and hereby waives the application of any provision of
law that purports to limit the scope of a general release. Notwithstanding the
foregoing, Executive does not waive any rights which he

2



--------------------------------------------------------------------------------



 



may be entitled to seek to enforce this Agreement or to seek indemnification
with respect to liability incurred by Executive as an officer or director of the
Company or its affiliates. Executive agrees the obligations set forth in
Section 2 of this Agreement are the only outstanding obligations of the Company
and its affiliates to Executive.

     4. Confidentiality; No Disparagement. (a) Executive agrees not to make
negative statements or representations, or otherwise communicate negatively,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries, affiliates, successors or their officers, directors, employees,
business or reputation. Executive agrees not to participate in the publication
of any information concerning the facts underlying the termination of his
employment and this Agreement, other than in cooperation with GXS and the
Company.

     (b) Each of the Company and GXS agrees that it shall not, and shall not
authorize any of its officers, directors, agents, employees or other
representatives to, make negative statements or representations, or otherwise
communicate negatively, directly or indirectly, in writing, orally or otherwise,
which may, directly or indirectly, in any way be intended to disparage or be
damaging to Executive.

     5. Covenants. (a) Executive acknowledges and agrees that he will continue
to be bound by the Proprietary Agreement. Without limiting the foregoing,
Executive agrees to continue to protect all secret or confidential information
of the Company or its affiliates obtained by Executive as a result of his
position or involvement with the Company and its affiliates. In recognition of
such fact, Executive agrees not to disclose any of such secret or confidential
information to any person or other entity for any reason or purpose whatsoever
and not to make use of any such information for his own purposes or for the
benefit of any person or other entity. Executive agrees to deliver to the
Company all memoranda, notes, devices documents, and other data, together with
all copies thereof, and any other material relating to the business of the
Company and its affiliates.

     (b) For a period of 12 months after the Separation Date, Executive shall
not, on his account, or as an employee, consultant, independent contractor,
partner, owner, officer, director or stockholder, engage in, be connected with,
have any interest in, or aid or assist anyone else to engage in, be connected
with, or have any interest in, any firm or person which directly competes with a
line or lines of business which the Company, GXS or any of their subsidiaries
was engaged in or sought to be engaged in during the Employment Term; provided
that Executive may (i) purchase securities in any corporation whose securities
are listed or traded on a national securities exchange or in an over-the-counter
securities market if such purchases do not result in Executive beneficially
owning, directly or indirectly, at any time 5% or more of the equity securities
of any such

3



--------------------------------------------------------------------------------



 



corporation and (ii) be an employee, independent contractor or officer of any
such firm or person provided Executive has no direct or indirect duties or
responsibilities with respect to any activities of such firm or person which are
competitive with any line or lines of business of the Company, GXS or any of
their subsidiaries.

     (c) For a period of 12 months after the Separation Date, Executive shall
not, directly or indirectly:

     (i) induce or attempt to induce any employee of the Company, GXS or their
subsidiaries be employed or perform services elsewhere;

     (ii) solicit or attempt to solicit the trade of any individual or entity
which, at the time of such solicitation, is a customer of the Company, GXS or
any of their subsidiaries or which the Company, GXS or any of their subsidiaries
is undertaking reasonable steps to procure as a customer at the time of or
immediately preceding termination of employment; provided, however, that this
limitation shall only apply to any product or service which is in competition
with a product or service of the Company, GXS or any of their subsidiaries.

     (d) In connection with the termination of Executive’s employment hereunder,
Executive shall cooperate with the Company and its affiliates to ensure an
orderly transition, in such a manner and at such times as the Company shall
reasonably request.

     6. Remedies. (a) Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 5 would be inadequate and, in recognition of this fact, Executive agrees
that, in the event of a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

     (b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in Section 5 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
any restriction contained in this Agreement is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply to the maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

4



--------------------------------------------------------------------------------



 



     7. Entire Agreement; Amendment. This Agreement, together with the
Proprietary Agreement and the Option Agreement, contains the entire
understanding of the parties with respect to the termination of Executive’s
employment and supercedes any other agreements or plans with the Company, GXS
and their affiliates pursuant to which Executive may have rights (including the
Employment Agreement), except that the terms of the Proprietary Agreement and
Option Agreement shall continue in full force and effect. It may not be altered,
modified or amended except by a written agreement signed by both parties hereto.

     8. Effectiveness. Executive has been advised, and understands, that
(i) Executive has 21 days to consider this Agreement (which shall be considered
waived should Executive execute this letter prior to the lapse of such 21 days),
(ii) Executive can revoke this Agreement during a period of 7 days following its
execution, and (iii) this Agreement will become effective and enforceable upon
the expiration of the revocation period (the “Effective Date”).

     9. No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

     10. Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions of
this Agreement shall not be affected thereby.

     11. Assignment. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, representatives, successors
and assigns. This Agreement shall not be assignable by Executive and shall be
assignable by the Company only to an affiliate or successor of the Company.

     12. Acknowledgment. Executive acknowledges that Executive has carefully
read this Agreement, fully understands and accepts all of its provisions and
signs it voluntarily of Executive’s own free will. Executive further
acknowledges that he has been provided a full opportunity to review and reflect
on the terms of this Agreement and to seek the advice of legal counsel of his
choice.

5



--------------------------------------------------------------------------------



 



     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland.

            GLOBAL EXCHANGE SERVICES, INC.
      By:   /s/ Bruce Hunter

--------------------------------------------------------------------------------

 

            GXS HOLDINGS, INC.
      By:   /s/ Bruce Hunter

--------------------------------------------------------------------------------

         

            EXECUTIVE:
      /s/ John Soenksen

--------------------------------------------------------------------------------

    John Soenksen         

6



--------------------------------------------------------------------------------



 



         

Schedule I

Accelerated Vesting of Options

                                      Number of Shares     Date of   Shares
Subject   Vested as of   Number of Shares Option Grant

--------------------------------------------------------------------------------

  to Option

--------------------------------------------------------------------------------

  Separation Date

--------------------------------------------------------------------------------

  to be Accelerated

--------------------------------------------------------------------------------

08/04/2003
    700,000       105,000       174,895  

7